           Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JOHN A. ABRAHAM, M.D.                              CIVIL ACTION

           v.                                          NO. 20-2967

    THOMAS JEFFERSON UNIVERSITY, et
    al.

                MEMORANDUM RE: DEFENDANT’S MOTION TO DISMISS

Baylson, J.                                                                      September 9, 2021

     I.   INTRODUCTION

          Pending before the Court is a Motion to Dismiss Plaintiff’s Amended Complaint pursuant

to Fed. R. Civ. P. 12(b)(6). This Court previously granted the dismissal of Plaintiff’s original

Complaint on March 15, 2021, based on Fed. R. Civ. P. 8(a).

          Plaintiff, a doctor, alleges that a female resident physician took advantage of him sexually

after a party at his home. Plaintiff claims that Jefferson officials handled the investigation with

bias against him because he is a male. Plaintiff raises various claims under Title IX and

Pennsylvania state law.

    II.   FACTUAL BACKGROUND

          The facts as follows are taken from Plaintiff’s Amended Complaint (ECF 14). Plaintiff

John Abraham worked as the Director of the Musculoskeletal Oncology Center at Thomas

Jefferson University Hospital (“TJUH”) and the Service Chief of Orthopedic Oncology at

Rothman Orthopaedics. (Am. Compl. 9, ¶¶ 53–56).

          On June 23, 2018, Plaintiff hosted an annual party at his home to thank his colleagues. (Id.

at 10, ¶ 59). “Jane Roe,”1 a resident physician at TJUH, was there. (Id. ¶ 57, 60). Toward the end


1
    This memo retains the pseudonym used by the parties.
                                                   1
         Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 2 of 17




of the party, Roe forced Plaintiff to drink whiskey by holding it to his lips and pouring it. (Id. at

11, ¶ 64).

       Plaintiff “noticed that he said some trouble walking due to the alcohol” when he was

cleaning up outside after the party. (Id. ¶ 67). When he went inside, Roe approached him and

aggressively kissed him. (Id. ¶ 68). Plaintiff attempted to push Roe away and rebuff her advances,

but she became more aggressive, pulling him to the floor, where they had sexual intercourse. (Id.

at 11–12, ¶¶ 69–75).

       Afterward, Plaintiff went upstairs to his bedroom. (Id. at 12, ¶ 79). By the time he got

there, Roe was on his bed. (Id.). He felt there was nothing he could do to make her leave, and he

fell asleep immediately. (Id. at 13 ¶ 80). In the morning, she tried to initiate intercourse with him

again, but he asked her to leave and walked her to her car. (Id. ¶¶ 82–85).

       A few days later, Plaintiff and Roe spoke on the telephone. (Id. ¶ 86). Roe apologized for

her behavior and said that the sexual encounter was “consensual.” (Id. ¶ 87). Roe also said that

she had told her husband about the encounter, and that he was angry and wanted to meet with

Plaintiff so that they could “make this better.” (Id. at 14 ¶¶ 88–89). Plaintiff was worried that the

Roes were “attempting to manipulate and extort him.” (Id. ¶ 90). Plaintiff told Roe that he planned

to report the encounter to his TJUH supervisors, and she asked him not to until he heard what her

husband had to say. (Id. ¶ 91).

       Later that day, Mr. Roe went to Plaintiff’s office, was escorted out by security for his

behavior, and later left Plaintiff a “threatening voicemail,” saying that the two men should speak

in private. (Id. ¶¶ 92–94).

       Plaintiff reported the sexual encounter and alleged extortion attempt to his TJUH

supervisor, Dr. Alex Vaccaro, later that day. (Id. at 14–15, ¶¶ 95–96). Dr. Vaccaro told Plaintiff



                                                 2
           Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 3 of 17




he would speak with the General Counsel, and that Plaintiff should discuss the matter with Dr. Jim

Purtill, the Residency Program Director. (Id. at 15 ¶¶ 97–99). Plaintiff then called Mr. Roe back.

(Id. ¶ 100). Mr. Roe made comments that made Plaintiff think he was making a “monetary

demand,” and Plaintiff told Mr. Roe he would not negotiate, that he had reported the incident to

Dr. Vaccaro, and intended to meet with Dr. Purtill. (Id. at 15–16, ¶ 104–05).

          Plaintiff had trouble reaching Dr. Purtill, who did not reply to Plaintiff’s text message or

voicemail. (Id. at 16, ¶¶ 110–11). When Plaintiff followed up with Dr. Vaccaro, he learned that

Roe had gone to Dr. Purtill’s home and reported that Plaintiff had raped her. (Id. ¶ 112–13).

          On June 27, 2018, Plaintiff received a Notice of Concern from Jefferson’s Title IX

coordinator, alleging that he had “non-consensual sexual intercourse” with Roe, and informing

him that an investigation would take place and that he would receive a University-assigned advisor.

(Id. at 17, ¶¶ 118–19). TJUH’s Chief Medical Officer warned Plaintiff that he would be suspended

and reported to the Medical Staff and National Practitioner Database (NPDB) if he did not

immediately take a leave of absence. (Id. ¶ 121). Dr. Abraham “believed he had no choice but to

capitulate,” and took the leave. (Id. ¶ 124). Plaintiff was also suspended from his position at

Rothman Orthopaedics. (Id. at 18 ¶ 125).

          Plaintiff alleges that Jefferson took no action to investigate his allegations against Roe, and

denied him the chance to provide a statement or present witnesses or offer evidence in his defense

such as Mr. Roe’s voicemail. (Id. at 18–19, ¶¶ 130–34). Plaintiff was not able to review

Jefferson’s investigative report, any evidence collected, or any statements of witnesses

interviewed, if any. (Id. at 19, ¶¶ 135–36). Plaintiff states that there is no written basis in

Jefferson’s Sexual Misconduct Policy2 for depriving him of these opportunities. (Id. ¶ 137).



2
    Plaintiff did not attach a copy of the Policy to his initial nor Amended Complaint.
                                                    3
        Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 4 of 17




       Plaintiff relinquished his clinical privileges and faculty appointment at TJU and TJUH,

believing he could continue to practice at Rothman Orthopaedic offices that were not owned by

Jefferson. (Id. at 22–23, ¶ 160, 162).

       On January 8, 2019, TJU terminated its investigation. (Id. at 23 ¶ 163). Plaintiff alleges

that no findings of responsibility were made against him. (Id.). Plaintiff states that he was

nevertheless prohibited from seeing patients at any Rothman office that had Jefferson medical

residents, leaving only three out of twenty offices available to him. (Id. at 27–28, ¶ 181–89).

       Plaintiff’s Amended Complaint also dedicates significant space to describing the pressure

Defendant faced in the context of the “Dear Colleague” letter issued by the Department of

Education, the #MeToo Movement, and the Times Up Healthcare Movement. (Id. at 3–5, ¶¶ 12–

24; id. at 24–27, ¶¶ 170–180).

III.   PROCEDURAL HISTORY

       Plaintiff filed a lengthy Complaint against Jefferson on June 19, 2020. (ECF 1). He

alleged, as follows, three counts in violation of Title IX, and pled supplemental jurisdiction to

bring four counts under Pennsylvania state law:

           1.   Selective Enforcement Violation of Title IX
           2.   Deliberate Indifference Violation of Title IX
           3.   Retaliation Violation of Title IX
           4.   Breach of Contract
           5.   Intentional Infliction of Emotional Distress
           6.   Negligent Infliction of Emotional Distress
           7.   Tortious Interference with Business Relations

       The Court granted Defendants’ Motion to Dismiss on procedural grounds, because the

Complaint did not comply with Rule 8(a), which requires a “short and plain statement of the

claim showing that the pleader is entitled to relief.” (Op. 2, ECF 11.) Thereafter, the parties

stipulated that Plaintiff could file an Amended Complaint on or before April 12, 2021, and this



                                                  4
        Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 5 of 17




Court signed the applicable Order. (ECF 13.) Plaintiff filed his Amended Complaint on April

12, 2021 (ECF 14.) The Amended Complaint includes six counts:

           1.   Sex Discrimination Violation of Title IX
           2.   Retaliation Violation of Title IX
           3.   Breach of Contract
           4.   Intentional Infliction of Emotional Distress
           5.   Negligent Infliction of Emotional Distress
           6.   Tortious Interference with Business Relations

IV.    PARTIES’ ARGUMENTS

           A. Defendant’s Motion to Dismiss

       Defendant Jefferson3 first argues that Plaintiff’s Amended Complaint should again be

dismissed for failure to comply with Fed. R. Civ. P. 8(a), because it is not much of an improvement

over the original Complaint and does not follow the Court’s guidance in the Dismissal Order.4

Rather, the Amended Complaint amounts to forty-one pages and 256 paragraphs. Defendant

argues that it remains designed to embarrass Jefferson and Roe, and is a far cry from the “short

and plain statement of the claim” required by the Rules. (Mot. to Dismiss 10–11, ECF 17-1.)

       Defendant next argues that Plaintiff’s Title IX claims (Counts I and II) should be dismissed

for failure to state a claim under Fed. R. Civ. P. 12(b)(6). (Id. at 12–13). Specifically, Defendant

argues that Plaintiff cannot allege and discrimination on the basis of his sex. (Id. at 13.) At most,

Defendant argues, Plaintiff has alleged that Jefferson investigated Roe’s case against his, because

he was a professor and attending physician in Jefferson’s residency program and was accused of

raping a student in that program. (Id. at 14.) Plaintiff did not allege the existence of any female




3
  Plaintiff has sued both Thomas Jefferson University and Thomas Jefferson University Hospitals.
(ECF 14). This memo will refer to them collectively as “Jefferson.”
4
  See Order at 3, ECF 12.
                                                 5
         Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 6 of 17




professor/attending physician who was treated differently than a male professor/attending

physician with respect of sexual assault claims of students/residents. (Id. at 15.)

       Finally, Jefferson argues that its response to Abraham’s claims against Roe was reasonable

considering the known circumstances. (Id. at 22.) Specifically, Abraham has alleged no facts

suggesting Roe posed a risk to fellow students or the Jefferson community.

       As to Plaintiff’s retaliation claim, Jefferson argues that Plaintiff cannot show two of the

three requisite elements: that he suffered an adverse action and that there was a causal connection

between any protected conduct any adverse action. First Jefferson points out that Abraham alleges

that he was “pressured” into a leave of absence and later resigned because he did not believe

Jefferson’s investigation would be fair. Jefferson contends that administrative leaves of absence

and voluntary resignations are not adverse actions. Second, Jefferson argues that Plaintiff’s only

basis for inferring retaliation is temporal, based on the allegation that Abraham reported the Roe’s

sexual misconduct, and one day later was pressured into taking a leave of absence. This is

insufficient to state a claim, because it still allows an inference that discipline occurred because of

Plaintiff’s wrongful behavior. (Id. at 26.)

         Because Jefferson argues that Plaintiff has not stated any federal claim, it therefore

contends that the Court should not exercise supplemental jurisdiction over the remaining state law

claims. (Id. at 26–28.) Still, Defendant argues, even if this Court does exercise jurisdiction over

those claims, they also fail to state a claim and should be dismissed under R. 12(b)(6). (Id. at 28–

34).

           B. Plaintiff’s Response in Opposition

       Opposing the Motion to Dismiss, Plaintiff first argues that the Amended Complaint

complies with Fed. R. Civ. P. 8.



                                                  6
         Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 7 of 17




       Next, Plaintiff argues that the Title IX discrimination claim should survive because

Defendant did not analyze his claim under the proper Third Circuit standard, which prescribes that

plaintiffs need only “raise a plausible inference that the university discriminated against [him] on

the basis of sex.” (Pl.’s Resp. in Opp’n 16, ECF 19.) Plaintiff argues that the Amended

Complaint’s allegations support this inference because they include facts that Jefferson yielded to

external pressures, limited procedural protections afforded to men, and failed to investigate his

complaint even though he reported to multiple mandatory reporters under Jefferson’s Sexual

Misconduct Policy. (Id. at 20.) His supervisor even told him that “a man cannot be sexually

assaulted by a woman.” (Id. at 21 (citing Am. Compl. ¶ 179.))

       As for Title IX retaliation, Plaintiff likewise argues that he has stated a viable claim. (Id.

at 24.) First, Plaintiff notes that there is no disagreement that Plaintiff engaged in a protected

activity by reporting Roe’s misconduct. Next, Plaintiff argues that he has alleged both an adverse

action and a causal connection. As for the adverse action, Plaintiff argues that Jefferson gave him

“two bad options:” to either take a leave of absence, or face suspension and reporting to the NPDB.

(Id. at 24–25.) Plaintiff also argues that he has pled a causal connection because he was pressured

into taking leave just one day after initially reporting Roe’s alleged misconduct. (Id. at 25.)

Plaintiff adds that in addition to the temporal connection, Jefferson’s actions or lack thereof after

he reported Roe’s misconduct show a pattern of antagonistic behavior. For example, Plaintiff

notes that Dr. Purtill failed to return Plaintiff’s call or text message, and the Title IX coordinator

denied his request to prepare a written statement. (Id. at 26.)

       Plaintiff further contends that the Court should retain jurisdiction over the state law claims

for the sake of equity, judicial economy, and the undue prejudice he would suffer, and that they




                                                  7
         Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 8 of 17




are sufficiently alleged. (Id. at 27–36.) Should the Court dismiss any claim, Plaintiff argues that

dismissal should be without prejudice. (Id. at 36–37.)

           C. Defendant’s Reply in Support

       Defendant replied in support of its Motion to Dismiss, reiterating the length of Plaintiff’s

Complaint and noting that Plaintiff’s Response does not attempt to overcome the purported

violation of Rule 8(a). (Def.’s Reply in Supp. 1, ECF 9). Defendant further notes that Plaintiff’s

own Complaint pled his Title IX claims under the pre-USciences doctrinal tests, and that under

either framework, his claims are defective. (Id. at 1–12). Defendant further argues that paid leaves

of absence are not adverse employment actions such that Plaintiff’s retaliation claim should

survive. Finally, Defendant notes that undue prejudice is not a factor to be considered when a

court decides whether to exercise supplemental jurisdiction over state law claims. (Id. at 12.)

 V.    LEGAL STANDARD

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint

must contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). The complaint must set forth enough factual allegations to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

facially plausible claim is one that permits a reasonable inference that the defendant is liable for

the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When assessing the merits

of a Rule 12(b)(6) motion, courts must accept as true all factual allegations in the complaint and

view those facts in the light most favorable to the non-moving party. Umland v. PLANCO Fin.

Servs., Inc., 542 F.3d 59, 64 (3d Cir. 2008).




                                                  8
         Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 9 of 17




VI.    ANALYSIS

           A. Plaintiff’s Federal Claims

                    i. Title IX Discrimination (Count 1)

       As Plaintiff points out, the Third Circuit recently adopted a “straightforward pleading

standard,” explaining it no longer saw the “need to superimpose doctrinal tests on the Title IX

statute.” Doe v. Univ. of the Scis., 961 F.3d 203, 209 (3d Cir. 2020) (“USciences”). Accordingly,

the Court held that “to state a claim under Title IX, the alleged facts, if true, must support a

plausible inference that a federally-funded college or university discriminated against a person on

the basis of sex.” Id. District Courts have affirmed that USciences “did more than clarify existing

law, it altered it.” Doe v. Princeton Univ., No. 3:19-CV-07853, 2020 WL 7397804, *3 (D.N.J.

Dec. 17, 2020). In a non-binding case after the USciences decision, the Third Circuit still used the

former doctrinal tests to delineate arguments but was clear that the USciences standard controlled.

See Doe v. St. Joseph’s Univ., 832 F. App’x 770, 775 n.3 (3d Cir. 2020).

       In USciences, the Court determined that the plaintiff plausibly alleged the school enforced

its sexual misconduct policy against him based on his sex. 961 F.3d at 211. First, the Court noted

the school’s failure to investigate one of the two complaining female witnesses even though she

and the plaintiff were comparably intoxicated, and the school had notice that both individuals had

possibly violated the policy. Id. The Court also pointed out that this failure occurred within the

context of pressure applied by the 2011 Dear Colleague Letter. Accordingly, the Third Circuit

reversed the trial court’s dismissal of the plaintiff’s Title IX claim. Id.

       In St. Joseph’s, the Court determined that there was no evidence that gender bias motivated

the school’s investigation of a male student and affirmed the trial court’s grant of summary

judgment in favor of the university. Id. at 774–75. First, the Court explained that the incident



                                                   9
        Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 10 of 17




concerned a private romantic encounter where nonconsensual physical contact allegedly occurred

and was reported by the purported victim. Id. at 773. Next, the Court rejected the plaintiff’s

argument that the investigator’s allegedly insufficient questioning of witnesses and the victim

indicated gender bias. Id. at 774. Third, the Court determined that there was no indication the

school’s Title IX coordinator acted on gender bias by documenting the female student’s allegations

into a written complaint and elevating it to the appropriate officials. Id. Finally, the Court rejected

the plaintiff’s argument that the school’s emphasis on fighting sexual assault reflected gender bias.

Id.

        Several lower courts have applied the new standard from USciences, providing guidance

on when plaintiffs have raised plausible inferences of gender discrimination. See, e.g., Gendia v.

Drexel Univ., No. 20-1104, 2020 WL 5258315, *3 (E.D. Pa. Sept. 2, 2020) (Beetlestone, J.)

(general allegations that a school’s investigation favored one gender over the other insufficient to

support a plausible inference of discrimination); Doe v. Princeton Univ., No. 20-cv-4352, 2021

WL 194806, *6 (D.N.J. Jan. 20, 2021) (no plausible inference of discrimination when investigatory

panel examined all allegations of misconduct by both plaintiff and alleged victim); Saravanan v.

Drexel Univ., No. 17-3409, 2017 WL 5659821, *5 (E.D. Pa. Nov. 24, 2017) (Kearney, J.)

(allegations that university officials questioned whether it was possible for woman to rape man

sufficient to raise a Title IX claim).

        Under the USciences standard, Plaintiff’s Title IX discrimination claim survives the

Motion to Dismiss. Several allegations in the Amended Complaint raise a “plausible inference of

discrimination.” Most notably, Plaintiff alleges that Dr. Vaccaro told him that “a man cannot be

sexually assaulted by a woman,” and discouraged Plaintiff from making such a claim. (Am Compl.

26, ¶ 179). These kinds of statements by university employees have been accepted by courts as



                                                  10
        Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 11 of 17




evidence of possible gender bias against males. See Saravanan, 2017 WL 5659821, at *4 & n.47

(Kearney, J.) (Title IX discrimination claims survived dismissal where plaintiff alleged

“statements by members of the disciplinary tribunal [or] statements by pertinent university

officials” suggested that men cannot be sexually assaulted) (collecting cases).

       Although allegations of imperfect proceedings are generally insufficient to raise an

inference of gender-based discrimination, see Verdu v. Trs. of Princeton Univ., No 19-12484, 2020

WL 1502849, *4 (D.N.J. Mar. 30, 2020), Plaintiff’s Amended Complaint goes further than that,

alleging a complete failure to investigate his report against Roe. (See Am. Compl. 21, ¶¶ 151–

56.) Although he detailed his complaint against Roe to his Title IX advisor, he alleges that the

advisor took no action on it. (Id. at 22, ¶ 156.) Plaintiff also alleges that he reported his complaint

to Dr. Alex Vaccaro and Dr. Jim Purtill, who also took no action. (Id. at 32, ¶ 213–14, 33, ¶

222(a)). He alleges that in January 2019, Jefferson indicated that it had concluded its investigation

into Roe’s allegations against him, making no mention of his complaint against Roe. (Id. at 23 ¶

163.) These allegations resemble those in USciences, where the university failed to investigate

the male Plaintiff’s complaint against his female accuser “despite having notice that both allegedly

violated the [school’s sexual misconduct] Policy.” 961 F.3d at 211.

       Finally, Plaintiff spelled out his allegations about gender-biased investigation against the

backdrop of the 2011 Dear Colleague Letter. (Am Compl. at 3–5, ¶¶ 12–24.) The USciences

Court made clear that such allegations, in combination with the “pressure applied” by the Dear

Colleague Letter, support a plausible claim of sex discrimination. See USciences, 961 F.3d at

211.




                                                  11
        Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 12 of 17




                   ii. Title IX Retaliation (Count 2)

        To state a claim for Title IX retaliation, a Plaintiff must plead facts showing that “(1) she

engaged in activity protected by Title IX; (2) she suffered an adverse action; and (3) there was a

causal connection between the two.” Cunning v. West Chester Univ., No. 20-836, 2021 WL

765729, *5 (E.D. Pa. Feb. 25, 2021) (Jones, II, J.) (citing Doe v. Mercy Catholic Med. Ctr., 850

F.3d 545, 564 (3d Cir. 2017)). Title VII retaliation jurisprudence also applies when making this

inquiry. Mercy Catholic Med. Ctr., 850 F.3d at 564.

        This first element, protected activity, is not in dispute. As to the second, Plaintiff alleges

that he was subjected to an adverse action because “he was wrongfully pressured into taking a

leave of absence under the threat of suspension and reporting to the National Practitioner Database

(NPDB).” (Pl.’s Resp. in Opp’n 24.) As Defendant points out, our Circuit—and several others—

have held that “[a] paid suspension pending an investigation of an employee’s alleged

wrongdoing” is not an adverse employment action. See Jones v. Se. Pa. Transp. Auth., 796 F.3d

323, 326 (3d Cir. 2015) (collecting cases). Although Plaintiff does not specify whether his leave

of absence was paid, this is not material, because Plaintiff has not met the third element of

retaliation.

        Plaintiff has not pled a causal connection between any possible adverse action and

Plaintiff’s reporting of Roe’s misconduct. Even if there had been an adverse action against him

(i.e., suspension without pay), the facts indicate that Jefferson acted after receiving notice of

Plaintiff’s possible misconduct. (Am. Compl. 17, ¶ 120.) See Estate of Smith v. Marasco, 318

F.3d 497, 512 (3d Cir. 2003) (“the timing of the alleged retaliatory action must be unusually

suggestive of retaliatory motive before a causal link will be inferred”); Huggins v. Coatesville

Area Sch. Dist., 452 F. App’x 122, 128 (3d Cir. 2011) (“since the sexual harassment investigation



                                                 12
         Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 13 of 17




that led to [plaintiff’s] suspension and termination was initiated in response to complaints from

students, however ill-founded, that investigation cannot be causally related to [plaintiff’s]

complaint”) (emphasis added).        Plaintiff’s argument concerning the temporal proximity of

Jefferson pressuring him into taking a leave does not pass muster.

         Because Plaintiff has raised a plausible inference he was discriminated against on the basis

of sex, this Court will exercise supplemental jurisdiction over his state law claims, discussed

below.

             B. Plaintiff’s State Law Claims

                     i. Breach of Contract (Count 3)

         Under Pennsylvania law, breach-of-contract claims contain three elements: “(1) the

existence of a contract, including its essential terms, (2) a breach of a duty imposed by the

contract[,] and (3) resultant damages.” Ware v. Rodale Press, Inc., 322 F.3d 218, 225 (3d Cir.

2003). A plaintiff need not “attach the subject contract to the complaint or plead its terms

verbatim,” but must “plead [the contract] according to its legal effect.” Mirabella v. William Penn

Charter Sch., No. 15-1162, 2016 WL 7042208, *2 (E.D. Pa. Feb. 24, 2016) (Goldberg, J.).

         The first element is at issue here, whether a contract even exists, is paramount here.

Plaintiff alleges that the Sexual Misconduct Policy constituted a contract between Abraham and

Jefferson.   (Am. Compl. 35 ¶ 228.)        Defendant argues that Plaintiff “failed to show how

[Jefferson’s] policies formed a binding contract with him, as policies, without more, are not

contracts.” (Mot. to Dismiss 28.)

         Defendant’s argument is persuasive. “In order for there to be an enforceable contract, the

nature and extent of its obligation must be certain; the parties themselves must agree upon the

material and necessary details of the bargain.” Am. Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d



                                                 13
        Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 14 of 17




575, 585–87 (3d Cir. 2009) (quoting Lombardo v. Gasparini Excavating Co., 123 A.2d 663, 666

(Pa. 1956)) (brackets omitted). In other words, “[t]o merely allege the existence of a policy, or the

failure of an employer to adhere to a policy, is not sufficient to overcome” a motion to dismiss.

Rossi v. Sun Refining & Mktg. Corp., No. 94-3037, 1995 WL 12056, *4 (E.D. Pa. Jan. 11, 1995)

(Giles, J.) (internal citations omitted).

        Although Plaintiff contends that his Complaint included specific Policy provisions, his

paraphrasing of certain provisions does not raise a plausible inference that the Policy was a binding

contract between him and Jefferson, and that Jefferson breached its alleged duties to him under

that contract. Plaintiff’s citation to Lloyd is likewise inapposite, as the language Plaintiff quotes

was the Lloyd trial judge’s summary of that plaintiff’s argument—and that plaintiff lost his breach

of contract claim on summary judgment. Lloyd v. City of Bethlehem, No. 02-CV-00830, 2004

WL 540452, *2 (E.D. Pa. Mar. 3, 2002) (Gardner, J.) (“we determine that the City’s policy of

progressive discipline . . . is nothing more than advisory”).

                    ii. Intentional Infliction of Emotional Distress (“IIED”) (Count 4)

        The Pennsylvania Supreme Court has not formally adopted the Restatement’s (Second) test

for an IIED claim, but it does apply the test when faced with such claims. See Taylor v. Albert

Einstein Med. Ctr., 754 A.2d 6500 (Pa. 2000) (“Although we have never expressly recognized a

cause of action for intentional inflection of emotional distress, and thus have never formally

adopted this section of the Restatement, we have cited the section as setting forth the minimum

elements necessary to sustain such a cause of action.”).

        An action for IIED requires a plaintiff to show that (1) the conduct is extreme; (2) the

conduct is intentional or reckless; (3) the conduct caused emotional distress; and (4) the distress is

severe. Chuy v. Phila. Eagles, 595 F.2d 1265, 1273 (3d Cir. 1977). “The burden of demonstrating



                                                 14
        Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 15 of 17




outrageous conduct is substantial.” Smith v. RB Distrib., Inc., No. 20-900, 2020 WL 6321579,

*13 (E.D. Pa. Oct. 28, 2020) (McHugh, J.). A plaintiff must show conduct so “outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized community.” Id. (quoting Restatement

(Second) of Torts § 46 cmt. D (Am. Law Inst. 1965)). Plaintiff falls far short of stating such a

claim; even taking Plaintiff’s allegations as true and assuming Jefferson conducted a flawed,

biased investigation, its actions were not so uncivilized as to support a claim for IIED.

                  iii. Negligent Infliction of Emotional Distress (“NIED”) (Count 5)

        Pennsylvania recognizes four theories for NIED. Karp v. Jenkins, No. 4:18-CV-02282,

2020 WL 6504639, *3 (M.D. Pa. Nov. 4, 2020). Plaintiff has pled the theory of a “special

relationship liability premised on the breach of a preexisting contractual or fiduciary relationship.”

(Compl. 83–85, ¶¶ 497–504). The Supreme Court of Pennsylvania has made clear that “special

relationships must encompass an implied duty to care for the plaintiff’s emotional well-being,”

such as “relationships involving life and death.” Toney v. Chester Cty. Hosp., 36 A.3d 83, 95 (Pa.

2011). Federal and state courts have consistently excluded the employer-employee relationship

from this category. See Kling v. Univ. of Pittsburgh Med. Ctr., No. 2:18-CV-01368, 2020 WL

4218004, *2 (W.D. Pa. July 23, 2020) (collecting cases). There is no reason to depart from this

well-settled precedent. Although Plaintiff contends that the applicable relationship here stems

from a contractual duty rather than an employer-employee relationship, the Court is not convinced.

Plaintiff tried to situate his breach of contract claim in the employment context and did not

sufficiently allege the existence of a contract at all. Plaintiff therefore has no viable claim for

NIED.




                                                 15
        Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 16 of 17




                  iv. Tortious Interference with Business Relations (Count 6)

       There are four elements to this claim: “(1) the existence of a contractual, or prospective

contractual relation between the complainant and a third party; (2) purposeful action on the part of

the defendant, specifically intended to harm the existing relation, or to prevent a prospective

relation from occurring; (3) the absence of privilege or justification on the part of the defendant;

and (4) the occasioning of actual legal damage as a result of the defendant's conduct.” Meyer v.

Del. Valley Lift Truck, Inc., 392 F. Supp. 3d 483, 496 (E.D. Pa. 2019) (Beetlestone, J.); see also

Walnut St. Assocs., Inc. v. Brokerage Concepts, Inc., 20 A.3d 468, 475–76 (Pa. 2011) (describing

the tort’s history in Pennsylvania courts).

       Plaintiff contends that Jefferson tortiously interfered with his contractual relationship for

employment with Rothman Orthopaedics when Jefferson forbade him from working at any

Rothman office containing Jefferson residents. (Am. Compl. 39, ¶ 252.) Defendant argues that it

took reasonable action in doing so. See Tulp v. Educ. Comm’n for Foreign Med. Graduates, 376

F. Supp. 3d 531, 545–46 (E.D. Pa. 2019) (Beetlestone, J.) (“in most cases, the defendant acts at

least in part for the purpose of protecting some legitimate interest which conflicts with that of the

plaintiff”) (quoting Glenn v. Point Park Coll., 272 A.2d 895, 899 (Pa. 1971)). In determining

whether defendants have a justification for such actions, Pennsylvania courts examine the factors

from Section 767 of the Restatement (Second) of Torts:

               (a) the nature of the actor's conduct; (b) the actor's motive; (c) the
               interests of the others with which the actor's conduct interferes; (d)
               the interests sought to be advanced by the actor; (e) the social
               interests in protecting the freedom of action of the actor and the
               contractual interests of the other; (f) the proximity or remoteness of
               the actor's conduct to the interference; and (g) the relations between
               the parties.

Restatement (Second) of Torts § 767.



                                                 16
        Case 2:20-cv-02967-MMB Document 21 Filed 09/10/21 Page 17 of 17




       Considering these detailed factors, the Court cannot conclude whether Jefferson’s actions

were unjustified or justified. Although the Plaintiff’s claim is questionable, he has made sufficient

factual allegations that the Court will not dismiss the claim at the R. 12 stage, and will allow it to

proceed.

VII.   CONCLUSION

       For the foregoing reasons, the Court will DENY the Motion to Dismiss as to Plaintiff’s

Title IX discrimination claim (count 1) and tortious interference with business relations claim

(count 6), and GRANT the Motion to Dismiss as to Plaintiff’s Title IX retaliation and remaining

state law claims (counts 2–5). An appropriate Order follows.




       o:\civil 20\20-2967 abraham v thom jeff univ\memo re mtd am compl.docx




                                                              17
